Citation Nr: 1401650	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-03 252	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disability, to include residuals of an eye injury.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel





INTRODUCTION

The Veteran joined the National Guard in February 1953.  He was called to active duty in April 1955 and he served on active duty until April 1957. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was previously before the Board in February 2011, and the Board remanded the Veteran's claim. 

The Veteran's claim was last remanded in June 2012.  Although the Veteran was afforded an October 2012 VA examination for his eyes, for the reasons discussed below, the Board finds that it was inadequate, such that remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2013). 38 U.S.C.A. § 7107(a)(2)  (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2012.  The examiner did not offer a rationale that discussed the in-service injury to the left eye and bout of mumps, also indicated as necessary by the prior remand.  Thus, the Veteran must be afforded another examination on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Dallas VAMC.

2.  Forward the Veteran's claims file to the ophthalmologist who conducted the October 2012 VA examination.  The ophthalmologist should provide an opinion as to the diagnosis and whether it is at least as likely as not that any identified right or left eye disability is related to service.  In particular, the ophthalmologist should offer a rationale that discusses the claimed in-service injury to the left eye and bout of mumps as possible etiologies for any current eye conditions.

If the ophthalmologist is not available, a new examination should be arranged for the Veteran.  

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



